Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The closest prior art considered is Thrap (US6614231 B2) and Kim et al (US9634512B1) and Deboy et al (US2013/0009700A1). Thrap teaches, a regenerative load system (Fig 1, col 2, ln 5-17), comprising: a voltage input (Fig 2, col 2, ln 27-28); a load current regulator (Fig 1, col 2, ln 7-10) electrically connected to the voltage input, — of the load current regulator — a fly back rectifier (Fig 1, col 2, ln 10-13) electrically connected to the load current regulator — and a current output (Fig 1, col 2, ln 10-17) electrically connected to the fly back rectifier.
3.	Analogous art Kim et al teaches, wherein the load current regulator (Fig. 2) includes two transistors (Fig 2, col 6, ln 59) connected to one another in series configured and adapted to switch OFF together or ON together, synchronously (Fig 2, col 6, ln 67 – col 7, ln 1 – 2; Fig 2, col 7, ln 49 – 51); 
4.	Analogous art, Deboy et al teaches, a common gate drive (Fig 4) operatively connected to the two transistors (Fig 4, para [0051]) — to provide a common output of the common gate drive for PWM voltage control of the two transistors (Fig 4, para [0051].)
5.	The prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.”

Allowable Subject Matter
6. 	Claims 1, 3 , 5– 7, 9 –10, 12, 14 – 21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.”
9.	Regarding claim 10, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.”
10.	Regarding claim 21, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.”
11.	Claims 3, 5 – 7, and 9 are allowable due to their dependencies on claim 1. Claims 12 and 14 – 20, are allowable due to their dependencies on claim 10. Claim 20 is allowable due to its dependency on claim 19. Claim 21 is allowable due to its dependency on claim 20
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868